Wallach, J. (dissenting).
The court "temporarily” suspends respondent from the practice of law upon the basis of a finding of professional misconduct. Such a finding can only be made in the context of disciplinary proceedings (Matter of Nuey, 61 NY2d 513; Judiciary Law § 90 [6]). The instant application (instituted on papers denominated a motion, not a petition as disciplinary proceedings are supposed to be [22 NYCRR 603.4 (d)]) cannot be deemed disciplinary proceedings. Under the Committee’s own rules, which were promulgated by this court (22 NYCRR 603.4 [b]), the Committee cannot make application to the court for censure, suspension or disbarment, i.e., institute disciplinary proceedings, until it has first completed its own "Formal Proceedings” (see, Rules and Procedures of the Departmental Disciplinary Committee of App Div, 1st Dept §§1.7, 2.6 [b]; §3.28 [d] [2]; § 3.38). Formal proceedings are designed to afford an attorney facing censure, suspension or disbarment an opportunity to be heard by the Committee in a fully adversarial setting (see generally, Rules and Procedures of the Departmental Disciplinary Committee, First Judicial Department, ch III). It is only upon the basis of the record made at such formal proceedings that the court may censure, suspend or disbar (22 NYCRR 603.4 [d]). No such record being before the court—indeed, upon the papers before the court, it does not appear that formal proceedings have ever been instituted against respondent—discipline may not be imposed. At least in Matter of Nuey (supra), formal proceedings were on the verge of completion; even so, the imposition of discipline was reversed as "premature”. The Committee’s remedy, if any, is an order holding respondent in contempt for failure to comply with the subpoenas. Accordingly, the motion should be denied.
*350Kupferman, J. P., Sandler, Asch and Rosenberger, JJ., concur; Wallach, J., dissents in an opinion.
Motion granted, and respondent suspended from practice as an attorney and counselor-at-law in the State of New York, effective as of the date of this court’s order, all as indicated therein.